

116 HRES 1076 IH: Expressing the sense of Congress that the date of the 2020 United States Presidential election shall be held on November 3, 2020.
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1076IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Krishnamoorthi (for himself, Mr. Hastings, Mr. Cooper, Mr. McGovern, Mr. Khanna, Mr. Veasey, Ms. Brownley of California, Mr. Kilmer, Mrs. Hayes, Mr. Carson of Indiana, Mr. Takano, Ms. Judy Chu of California, Mr. Doggett, Mr. Crist, Ms. Bass, Mr. Quigley, Mr. Brendan F. Boyle of Pennsylvania, Mr. Espaillat, Ms. Velázquez, Ms. Lee of California, Mr. Panetta, Mr. Suozzi, Mr. Yarmuth, Mr. Sires, Mr. Correa, Mr. Allred, Mrs. Fletcher, Mr. García of Illinois, Ms. DeGette, Mr. Soto, Mr. Raskin, Mr. Schiff, Ms. Spanberger, Ms. Meng, Mr. Connolly, Ms. Norton, Mr. Welch, Ms. Clarke of New York, Mr. Blumenauer, Mr. Cisneros, Mrs. Luria, Ms. Wild, Mr. Kennedy, Ms. Jayapal, Mr. Ted Lieu of California, Mr. Grijalva, Mr. Cicilline, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of Congress that the date of the 2020 United States Presidential election shall be held on November 3, 2020.Whereas, on July 30, 2020, President Trump suggested delaying the date of the United States Presidential election when he tweeted: With Universal Mail-In Voting (not Absentee Voting, which is good), 2020 will be the most INACCURATE & FRAUDULENT Election in history. It will be a great embarrassment to the USA. Delay the Election until people can properly, securely and safely vote???;Whereas according to section 1 of title 3, United States Code, The electors of President and Vice President shall be appointed, in each State, on the Tuesday next after the first Monday in November, in every fourth year succeeding every election of a President and Vice President;Whereas, in November 2020, the Tuesday after the first Monday is November 3d;Whereas the Presidential election has always been held on the Tuesday following the first Monday in November, for a total of 43 times, since 1845;Whereas the Presidential election has never been moved, even during times of crisis such as world war, economic depression, and civil unrest;Whereas article II, section 1, clause 4 of the Constitution empowers only Congress with the authority to change this date, a power that does not extend to the Executive Office of the President;Whereas both Republican and Democratic Members of Congress have expressed opposition to changing the date of the 2020 Presidential election;Whereas mail-in voting is a secure method of casting a vote and participating in the electoral process; andWhereas States count all cast ballots, whether mailed in absentee or cast in person: Now, therefore, be itThat the House of Representatives—(1)recognizes that the United States of America, as a democracy, shall hold elections as constitutionally mandated and legally authorized;(2)confirms that the 2020 Presidential election shall be held on November 3, 2020; and(3)strongly condemns any and all efforts by individuals in positions of power, including public officials and the media, to intentionally weaken American democratic institutions.